Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 11-12 are currently under examination. Claims 26-28 are withdrawn from consideration. Claims 1-10, 13-25 and 29-49 have been cancelled.
Terminal Disclaimer filed on 3/16/2021 is approved on 03/16/2021.
Allowable Subject Matter
Claims 11-12 and 26-28 are allowed.
The closest prior art is Schulte et al. (US 2010/0261860 A1).
Schulte et al. teach a catalyst comprising silica support (claim 11), co-catalyst MAO (claim 5) and metallocene complexes dimethylsilanediylbis(2-n-butyl-4,7-bis-(4-methyl-phenyl)-indenyl)zirconium dichloride  and dimethylsilanediylbis(2-n-butyl-4,7-bis-(3,5-dimethyl-phentl)-indenyl)zirconium (claim 27)(claims 1-27).
As we see above, the ansa-metallocene complexes taught by Schulte et al. correspond to the instant claimed formula wherein MX2= ZrCl2, R2=R8= n-butyl, 2,  R3, 5-7, 9, 11-13= H, R4=R10=aryl group such as 4-methylphenyl or 3,5-dimethylphenyl.
However, neither Schulte et al. nor any prior arts of the record specifically teaches or suggests a metallocene catalyst compound MCN1 as per applicant claim 11. Therefore, the claim 11 is allowable. As such, the dependent claim 12 is allowable.
As such, a catalyst system comprising the allowed metallocene catalyst as per applicant claims 26-28 are allowable..  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732